t c memo united_states tax_court ronald a mason petitioner v commissioner of internal revenue respondent docket no filed date dennis c becker for petitioner timothy s sinnott for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciency in and additions under sec_6651 and and a ' to petitioner’s federal_income_tax tax ‘a111 section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure dollar_figure the only issue remaining for decision is whether petitioner is liable for the additions to tax under sec_6651 and for we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in hartford city indiana hartford at the time the petition was filed petitioner attended purdue university from which he received a b s degree in agricultural economics in while enrolled at purdue university petitioner took courses in economics business management and accounting after graduating from college petitioner worked for approx- imately years as a salesperson for college life_insurance_company college life in indianapolis indiana while working for college life petitioner acquired and operated an a w drive-in restaurant around petitioner resigned from college life and worked in the restaurant business on a full-time basis he has remained in the restaurant business to at least the date of the trial in this case in petitioner opened a restaurant in hartford known as richard’s restaurant which was part of a chain of restaurants known by the same name shortly thereafter in petitioner sold his a w drive-in restaurant since when petitioner opened richard’s restaurant in hartford he has operated it through an s_corporation known as kedd inc kedd at all relevant times petitioner was presi- dent and owned percent and his spouse melanie mason ms mason was the secretary and the treasurer and owned percent of the stock of kedd in petitioner opened a second richard’s restaurant in new castle indiana new castle petitioner operated the richard’s restaurant in new castle through another s_corporation known as trm inc trm during the year at issue petitioner and ms mason each owned percent of the stock of trm some- time thereafter trm ceased doing business because the richard’s restaurant located in new castle was not profitable and trm was generating losses from through at least the year at issue petitioner owned percent of the stock of another s_corporation prints unlimited inc prints unlimited which operated an art gal- lery sometime thereafter prints unlimited which was generat- ing losses ceased doing business at least during and petitioner was heavily involved in investing in the stock market which took a lot of his time during those years petitioner purchased varying numbers of shares of stock in at least companies which he disposed of during throughout the period during which kedd was operating richard’s restaurant in hartford petitioner maintained the books_and_records for that corporation and prepared its payroll using an apple computer at all relevant times he also maintained the books_and_records and prepared the payroll for trm and prints unlimited at all relevant times petitioner’s activities relating to the operations of two richard’s restaurants an art gallery and stock investments took a great deal of his time since kedd began operating richard’s restaurant in hartford in trm began operating richard’s restaurant in new castle in and prints unlimited began operating an art gallery in petitioner retained an accountant to prepare the s corpora- tion tax returns forms 1120-s for those s_corporations that accountant relied on petitioner who kept the books_and_records of those s_corporations to provide him with the information that he needed to prepare those returns prior to petitioner prepared tax returns returns for ms mason and himself without using a computer tax software program tax software program starting in and at all relevant times thereafter petitioner prepared those returns by using a tax software program in a tax software program that petitioner had been utilizing was no longer usable on his - - apple computer nonetheless petitioner timely filed his return for sometime shortly thereafter petitioner began to use a new tax software program which was much more complicated than the tax software program he had previously used petitioner did not file his returns for and until sometime in february or early date during petitioner made estimated_tax payments for his taxable_year totaling dollar_figure on date peti- tioner requested respondent to grant him an automatic_extension of time to file his return on or before date that request was granted by respondent petitioner did not timely file his return for that was because he was too busy with his activities relating to the operations of two richard’s restaurants an art gallery and stock investments on date respondent prepared a substitute for return for petitioner for on date petitioner filed his return with respondent in that return petitioner claimed an overpayment in the amount of dollar_figure which he elected to apply as a credit to his taxable_year petitioner is barred by the statute_of_limitations from applying that overpayment as a credit to his tax_liability for taxable_year petitioner did not timely file his return for that was because he was too busy with his activities relating to the operations of two richard’s restaurants an art gallery and - - stock investments on date respondent prepared a substitute for return for petitioner for that year on date petitioner mailed form_1040 u s individual_income_tax_return for taxable_year to the internal_revenue_service center in cincinnati ohio respondent received that return on date in the return that petitioner filed for petitioner reported total income on page line in the amount of dollar_figure and adjusted_gross_income on page line in the amount of dollar_figure prior to the application of dollar_figure of prepayment withholding credits and dollar_figure of estimated_tax payment credits petitioner has a deficiency in tax for taxable_year in the amount of dollar_figure after applica- tion of those prepayment_credits petitioner underpaid his tax for taxable_year in the amount of dollar_figure petitioner filed a return for around mid-date as of date the date of the trial in this case petitioner had not filed his returns for and petitioner without any assistance from anyone prepared the returns for his taxable years through that he filed with respondent in petitioner fully understands that he is required to file timely a return and to pay timely the tax that is due with respect to any such return throughout the period to the time of the trial in this case petitioner timely made estimated_tax payments that he - believed he owed for each taxable_year during that period by making those estimated_tax payments petitioner intended to and believed he did overpay his tax_liability for each of those years although he did not know the exact amount of any such overpayment in the notice_of_deficiency for that respondent issued to petitioner notice respondent determined inter alia that petitioner is liable for the additions to tax under sec_6651 and opinion petitioner bears the burden of showing error in the determi- nations in the notice that remain at issue see rule a 290_us_111 it is petitioner’s position that he is not liable for the additions to tax under sec_6651 and in support of that position petitioner advances three arguments petitioner first argues that the excessive fines clause of the eighth amendment to the u s constitution highth amendment precludes imposition on him of the additions to tax under sec_6651 and the eighth amendment states excessive bail shall not be regquired nor excessive fines imposed nor cruel and unusual punishments inflicted according to peti- tioner the excessive fines clause is intended to limit fines directly imposed by and payable to the government browning--ferris industries of vt inc v kelco dis- posal inc sic u s pincite x the eighth amendment is not limited to criminal cases 509_us_602 and thus is applicable to civil_tax_penalty cases such as petitioners sic see eg 73_fsupp2d_1303 n d fla the court at fn2 states i recognize that the sec_6651 penalties and interest may be possibly subject_to a constitutional challenge j it is stipulated that petitioner has forfeited a prior timely tax payment of dollar_figure because he failed to file timely his form_1040 stip asa result of this forfeiture he was not able to apply this overpayment to his form_1040 tax_liability and thus is obligated to pay an additional dollar_figure stip thus prior to imposing any sec_6651 penalty the petitioner has already been penalized dollar_figure an additional penalty under sec_6651 in addition to the dollar_figure petitioner has already been penalized is excessive under the excessive fines clause additions to tax like those imposed for fraud under former sec_6653 and sec_6663 and for failure_to_file timely and to pay timely under sec_6651 and are remedial and not punitive see 303_us_391 98_tc_165 such additions to tax are provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the significant expense of investigation and the loss resulting from a taxpayer’s actions or omissions see helvering v mitch- ell supra 7see also healey v commissioner tcmemo_1996_260 --- - in 492_us_257 the supreme court of the united_states held that the excessive fines clause of the highth amendment does not extend to cases between private parties see id however it left open the question whether that clause might extend to civil proceedings in which a private party instituted an action in the name of the united_states and expects to share in any award of damages see id pincite n regardless of whether highth amendment protection might apply after browning-ferris indus of vt inc v kelco dis-- posal inc supra to certain civil proceedings that protection does not extend to the instant case petitioner’s inability to obtain a refund or a credit of the overpayment that he made for his taxable_year is the result of the operation of law applied to the facts in this case petitioner made a deliberate decision not to file his return until date he thus knowingly failed to comply with his annual obligation to file his return and he now seeks relief because he has lost a refund or a credit for to which he otherwise would have been entitled all taxpayers including petitioner are bound by the strict terms of the statutory provisions limiting refunds or credits for overpayments in the instant case petitioner decided not to file his return until date in that return he - claimed the overpayment of dollar_figure that he had made for as a credit to his tax_liability for taxable_year sec_6511 b a limits such a credit or a refund for to the tax paid for that year within the period immediately preceding the filing of the claim for a credit in petitioner’s return equal to three years plus the period of any extension of time for filing that return see 519_us_347 landry v commissioner t c _ slip op pincite the due_date for petitioner’s return including extensions was date the dollar_figure overpayment that petitioner made for his taxable_year was made on date and not within the period prescribed by sec_6511 b a consequently petitioner is not entitled toa credit or a refund of that overpayment see sec_6511 a see also landry v commissioner supra petitioner’s inability to obtain a credit or a refund of his overpayment is self-imposed and is the result of the appli- cation of sec_6511 a to petitioner’s conduct in choosing not to file his return until date for sany tax withheld from a taxpayer’s wages is deemed paid_by the taxpayer on the 15th day of the fourth month following the close of the taxable_year with respect to which such tax is allowable as a credit under sec_31 see sec_6513 any amount_paid as estimated income_tax for any taxable_year is deemed to have been paid on the last day for filing the return for such taxable_year determined without regard to any exten- sions of time for filing such return see sec_6513 purposes of determining his entitlement to the protection of the excessive fines clause of the highth amendment petitioner may not couple his inability to obtain a credit or a refund of his overpayment with any liability that he may have for for the additions to tax under sec_6651 and see generally 98_tc_165 we hold that the eighth amendment does not preclude imposi- tion on petitioner of the additions to tax under sec_6651 and in further support of his position that he should not be liable for the additions to tax under sec_6651 and petitioner argues in his opening brief that petitioner made the payments in question dollar_figure in over a year prior to the due_date of the form_1040 thus the dollar_figure must be considered in calculating the sec_6651 penalty even though tax payer sic later forfeited his right to apply the payment due to his late filing of his sic form_1040 petitioner elaborates in his answering brief on the foregoing argument as follows t r c sec_6651 is the subsection which actually imposes the sec_6651 and a penalties it states that for purposes of calculating the penal- ties imposed by sec_6651 and i r c dollar_figure a the amount of tax required to be shown on the return shall be reduced by the amount of any_tax which 1s paid on or before the date prescribed for payment of the tax applying the plain and literal meaning of this statutory language reguires the inter- nal revenue service in calculating any penalty under sec_6651 to reduce the tax by the taxes ron mason petitioner paid before date which is the date prescribed for payment of the tax of the return sec_6651 does not state the tax shall be reduced by any payment of tax eventually claimed on the return as it does when sec_6651 addresses immediately after the above-quoted section the amount of any credit claimed on the return accordingly neither the internal_revenue_service nor this court may ignore the statutory language which states such tax_payments by ron mason shall reduce the tax upon which the penalty is calculated thus ron mason’s tax_liability for must be reduced by the tax_liability for if there is no tax_liability for then there is sic no additions to tax under sec_6651 and a the short answer to the above-quoted argument of petitioner is that although petitioner overpaid his tax_liability for he is barred by the statute_of_limitations from applying that overpayment as a credit to his tax_liability for taxable_year see sec_6511 a and the parties so stipulated the parties also stipulated that petitioner underpaid his tax for his taxable_year in the amount of dollar_figure the long answer to petitioner’s argument is that petitioner misconstrues sec_6651 contrary to the contentions of petitioner sec_6651 is not the subsection which actually imposes the sec_6651 and a penalties as pertinent here sec_6651 states sec failure_to_file tax_return or to pay tax ob penalty imposed on net amount due --for pur- poses of-- subsection a the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return subsection a the amount of tax_shown_on_the_return shall for purposes of computing the addi- tion for any month be reduced by the amount of any part of the tax which is paid on or before the begin- ning of such month and by the amount of any credit against the tax which may be claimed on the return xk kek as applied here for purposes of sec_6651 the amount of petitioner’s tax for required to be shown in his return is to be reduced by the amount of any part of his tax for which is paid on or before the date prescribed for the payment of such tax e on or before date and by the amount of any credit against his tax to which he is entitled and which may be claimed in his return for that year in the instant case petitioner has conceded in the parties’ stipulation of facts stipulations that none of the dollar_figure overpayment for may constitute a payment or a credit against petitioner’s underpayment of dollar_figure for the only tax the pertinent stipulations of the parties are the petitioner did not file his form_1040 until date in that return petitioner claimed an overpayment in the amount of dollar_figure which he elected to apply as a credit to his tax_year the parties stipulate that petitioner is barred by the statute_of_limitations from applying that over- payment to the taxable_year the parties stipulate that the petitioner has underpaid his federal_income_tax for the taxable_year in the amount of dollar_figure -- of petitioner for paid on or before date the date prescribed for payment of his tax for that year and the only credit against the tax which may be claimed by petitioner in his return are the prepayment withholding credits of dollar_figure and the estimated_tax payment credits in the amount of dollar_figure pursuant to sec_6651 only those amounts may reduce the amount of tax required to be shown in petitioner’s return for purposes of sec_6651 similarly as applied here for purposes of sec_6651 the amount of petitioner’s tax shown in petitioner’s return is to be reduced for purposes of computing the addition_to_tax under that section for any month by the amount of any part of the tax for which is paid on or before the beginning of such month and by the total amount dollar_figure of the prepayment_credits against petitioner’s tax to which he is entitled and which may be claimed in his return for that year we hold that for purposes of calculating the additions to tax under sec_6651 and sec_6651 does not permit petitioner to apply his overpayment of dollar_figure as a credit against the tax required to be shown or shown as the case may be in his return as a third ground in support of his position that he should however in computing the additions to tax under sec_6651 and the limitations and special rule_of sec_6651 apply - - not be liable for the additions to tax under sec_6651 a and petitioner contends that he had reasonable_cause for failing to file timely his return for and failing to pay timely his tax_liability for that year and that those failures were not due to willful neglect according to petitioner reasonable_cause existed because a petitioner personally prepared his federal_income_tax returns he has no spe- cial education or training which would have reasonably led him to be aware of the tax law which disallowed the use of his tax overpayment b petitioner had been severely penal- ized already by the loss of dollar_figure overpayment of dollar_figure for which he may not receive a refund_or_credit and underpay- ment of dollar_figure which he must pay which the government has gained c the level of complexity of the issue resulting in the loss of petitioner’s tax overpayment is quite high as evidenced by among other things the split decision of the supreme court in 516_us_235 d importantly petitioner should be given credit and awarded because he did pay his taxes timely albeit the application of certain tax laws prevent the use of dollar_figure in of his tax overpay- ment the government did receive this money on the record before us we find that petitioner has failed to satisfy his burden of showing that he had reasonable_cause for failing to file timely his return and failing to pay timely his tax_liability petitioner is well educated and an - experienced and successful businessman who was aware of his duties to file timely his returns and to pay timely any_tax liability reflected in those returns petitioner’s inability to receive a refund or a credit of his overpayment resulted solely from his choice to file his return late on date see sec_6511 a contrary to the contention of petitioner that late filing and the barring of a refund or a credit of his overpayment are not controlled by the holding in 516_us_235 petitioner was granted an extension of time until date within which to file his return he chose not to file that return until date petitioner was barred from receiving a credit or a refund of his overpayment because he filed his return for on date see sec_6511 b a moreover the record establishes that petitioner made no effort to determine timely his tax obligations for the year and for the years through and through although he was well aware of his duty to file timely his returns for those years and to pay timely any liability reflected in such returns he did not file his returns for through until february and date and as of the date of the trial in this case he still had not filed his returns for and petitioner’s only explanation for these failures was that he was too busy and that he believed that he had paid any_tax liabil- ity that he owed for those years in support of his position under sec_6651 and petitioner attempts to distinguish ferquson v commissioner tcmemo_1994_114 and knight v commissioner tcmemo_1984_376 from the instant case we find the facts in those cases relating to the addition_to_tax under sec_6651 to be similar to the facts in the case before us in ferguson the taxpayer contended that he failed to file timely his returns for the three years involved in that case because he was busy working two jobs because he believed the amount of his withholdings exceeded the amount he believed he owed and because he believed that under such circumstances he would not be penalized for failure to timely file ferguson v commissioner supra we rejected those reasons as inadequate in ferguson and we reject them here as we stated in ferguson these excuses are not adequate to show reasonable_cause for petitioner’s failure_to_file timely returns for the years in issue id in knight v commissioner tcmemo_1984_376 the taxpayer did not file returns for three years in explaining that fail- ‘according to petitioner an important distinction between ferguson v commissioner tcmemo_1994_114 and the instant case is that in ferguson the taxpayer never paid the necessary taxes to the government we reject that distinction as factu- ally inaccurate petitioner has not paid all of the tax that he owes for and he so conceded in the stipulations that he entered into with respondent when he stipulated that he has an underpayment for of dollar_figure -- - ure the taxpayer contended at trial that his reasons for failing to file involved an unconfirmed belief that he did not owe any_tax the ‘trauma’ of all his problems and the fact that unless someone was pressuring him to do something he did not do it id we held that those reasons did not constitute reason- able cause for failure_to_file the returns in question within the meaning of sec_6651 see id we find the explanations offered by petitioner here for his failure_to_file timely his return and his failure to pay timely his tax_liability to be similar to the excuses offered by the taxpayer in knight we rejected those excuses in knight and we reject those explana-- tions here on the record before us we find that petitioner’s failure_to_file timely his return for and his failure to pay timely his tax_liability for that year were not due to reasonable_cause but were due to willful neglect on the record before us we find that petitioner is liable for the additions to tax under sec_6651 and we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule
